 In the Matter Of GENERAL REFRACTORIES COMPANYandUNITED CON-STRUCTION WORKERS, DIVISION OF DISTRICT 50, UNITED MINE WORKERSOF AMERICACase No. 6-B-814.-Decided January 6, 19!4Mr. C. Jewett Henry,of Huntingdon, Pa.,Mr. P. M. Stufft,of Mt.Union, Pa., andMr. E. G. Cowan,of Claysburg, Pa., for the Company.Mr. Paul M. Nothern,of Huntingdon, Pa.,Mr. Allan L. Sayers,ofMt. Union, Pa., andMr. Marlin L. Brennan,ofWilliamstown, Pa.,for the Union.Mr. Louis Cokin,of Counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, Divisionof District 50, United Mine Workers of America, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of General Refractories Com-pany, Philadelphia, Pennsylvania, herein called the Company, theNational Labor- Relations Board provided for an appropriate hearingupon due notice before James A. Shaw, Trial Examiner. Said hear-ing was held at Huntingdon, Pennsylvania, on November 30, 1943.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGeneral Refractories Company is a Pennsylvania corporationen=gaged in quarrying or mining various raw materials used in the manu-54 N. L. R B., No. 49.367 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacture and sale of refractory products.We are here concerned withthe Company's plant at Mt. Union, Pennsylvania, and its quarry knownas the Old Woman's Gap Quarry. During the 12-month period pre-ceding the date of the hearing, the Company purchased raw materialsfor use at its Mt. Union plant valued at about $340,000, approximately5 percent of which was shipped to it from points outside the State ofPennsylvania.During the same period the Company shipped prod-ucts from its Mt. Union plant and the Old Woman's Gap Quarryvalued at about $1,000,000, approximately 37 percent of which wasshipped to points outside the State of Pennsylvania.II.THE ORGANIZATION INVOLVEDUnited Construction Workers, Division of District 50, United MineWorkers of America, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 8,1943, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of employeesat the Mt. Union plant and Old Woman's Gap Quarry.The Companyrefused this request.On July 30, 1943, a consent election was held among the employeesof the Company involved herein, with only the Union on the ballot.A majority of the voters voted against the Union.The Company con-tends that no election should be held at this time, and that the petitionshould be dismissed because of the short period that has elapsed sincethe July 30, 1943, election.The record shows that the Union hasobtained 58 new membership application cards since the July'30, 1943,election.We find the position taken by the Company to be untenable 1A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that all em-ployees of the Company at its Mt. Union plant and Old Woman's GapQuarry, excluding clerical employees, watchmen, executives, and anyISeeMatter of Automatic Products Company, 40N. L. R B 941.2The Regional Director reported that the Union presented 140 membership applicationcards bearing apparently genuine signatures of persons whose names appear on theCompany'spay roll of September 15, 1943.There are approximately 275 employees inthe appropriate unit. GENERAL REFRACTORIES COMPANY369other supervisory employees with authority to hire, discharge, dis-cipline, promote, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe,employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General Refrac-tories Company, Philadelphia, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, acting inthis matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, a1T ong the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the-date of theelection, to determine whether or not they desire to be represented byUnited ConstructionWorkers, Division of District 50, United MineWorkers of America, for the purposes of collective bargaining.567900-44-vol. 54-25